Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction
The Applicant has amended the claims by adding new claims 25-27, as depending from Claim 1.  This examiner will examine those claims.
However, the Applicant also stated in the reply on February 12, 2021 the following: 
“Applicant elects Group I, directed at claims 1-9.  This election is made without prejudice or disclaimer to the non-elected groups.”  [Remarks, February 12, 2021, Page 9 Lines 9-10].  

Therefore, the election is taken without traverse.
In the non-final Office action filed April 30, 2021, the examiner also noted, 
“Upon further review, the election is seen as without traverse.  However, should Claim 1 become allowable, Claims 10, 19, and the respective dependent claims will be rejoined.” [Office action, April 30, 2021, Page 2]

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 10-24 are objected to because of the following informalities.  Because the Applicant did not elect Inventions II and/or III, in the response filed February 12, 2021, claims 10-24 should have the identifier (Withdrawn). Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laveault et al. (7,946,436) [Laveault].
Re Claim 1, Laveault – a beverage container with threaded plastic sleeve – discloses an outsert [20] for a bottle [22], the outsert comprising: an upper portion, wherein the upper portion has a smooth, continuous interior surface [Fig. 2]; threads [23] disposed on an exterior surface of the upper portion; a lower portion disposed below the upper portion, wherein the lower portion has a smooth, continuous interior surface [Fig. 2]; and a support flange [35, Col. 3 Lines 63-65] disposed on an exterior surface of the lower portion, wherein a transition between the upper portion and the lower portion tapers inward toward the upper portion [Fig. 2 from 53 to 54, Col. 6 Lines 55-67], and wherein an inner diameter of the upper portion is less than an inner diameter of the lower portion [Fig. 6].  The examiner notes the flange [Laveault, 35] is a support flange as it supports the cap when the cap is placed on the bottle.  In addition, 

    PNG
    media_image1.png
    365
    586
    media_image1.png
    Greyscale

	Re Claim 4, Laveault discloses an engagement portion of the lower portion extends [lower edge at 30] below the support flange, and wherein at least one of the support flange and engagement portion are configured to engage with a gripping mechanism of a bottling line [intended use; the examiner notes the support flange can have the structure for a capping machine or bottle holder arm].
	 Re Claim 7, Laveault discloses at least one of the inner diameter of the upper portion and the inner diameter of the lower portion creates an interference fit with a portion of the bottle when the outsert is assembled onto the bottle [Col. 4 Lines 16-37, and Col. 6 Lines 5-9].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Laveault as applied to Claim 1 above in view of Trescartes (GB 2457812).
Re Claim 2, Laveault does not expressly disclose that an upper surface of the support flange extends away from the exterior surface of the lower portion at an angle with the horizontal, and wherein a lower surface of the support flange extends away from the exterior surface parallel to the horizontal.  However, Trescartes – a bottle closure system with an insert – discloses a sleeve [Trescartes, 3] with an upper surface of the support flange extends away from the exterior surface of the lower portion at an angle with the horizontal, and wherein a lower surface of the support flange extends away from the exterior surface parallel to the horizontal [Trescartes, Fig. 4].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the insert has a support flange of a slanted edge and a horizontal 

    PNG
    media_image2.png
    337
    450
    media_image2.png
    Greyscale

Re Claim 5, Laveault does not expressly disclose that the outsert comprises polypropylene (PP) material.  However, Trescartes discloses the insert is made of PP [Trescartes, 3, Page 4 Lines 5-7].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the sleeve can be made of PP material.  See MPEP 2143 (I)(B).  One of ordinary skill would be able to modify the Laveault sleeve to be manufactured by PP, before the effective filing date of the claimed invention with predictable and obvious results “providing an improved plastic drinking sleeve …” [Laveault, Col. 2 Lines 40-41], and since it has been held to be within the 
Re Claim 9, Laveault does not expressly disclose that a bottom edge of the outsert comprises an undercut taper.  However, Trescartes discloses a bottom edge of the outsert comprises an undercut taper Trescartes, Fig. 4].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the insert has a bottom edge with an undercut taper.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the support edge of the Laveault sleeve to have a bottom edge with an undercut taper, before the effective filing date of the claimed invention with predictable and obvious results, “so that the insert is now unable to rotate.” [Trescartes, Page 5 Line 3]
Claims 3, 8, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Laveault as applied to Claim 1 above in view of Guala (3,517,847).
Re Amended Claim 3, Laveault does not expressly disclose a tamper evident formation disposed on the upper portion that is configured to enable use of a tamper evident band on a bottle cap.  However, Guala – a frangible bottle closure – discloses a sleeve [Guala, 5] with a tamper evident formation [Guala, 11] disposed on the upper portion that is configured to enable use of a tamper evident band on a bottle cap [Guala, 15, Col. 2 Lines 43-46 and 55-58].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the tamper evident formation on the top of the sleeve or insert.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the support edge of the Laveault sleeve to have a tamper evident formation on the sleeve, before the effective filing date of the claimed invention 
Re Claim 8, Laveault in view of Guala discloses the claimed invention according to Claim 3 above; further, the combination discloses the tamper-evident formation has gaps therethrough [Guala, the unnumbered spaced between protrusions 11, Col. 2 Lines 43-46 and 55-58].
	Re Claim 25, Laveault in view of Guala discloses the claimed invention according to Claim 8 above; further, the combination discloses the tamper evident formation comprises a flange disposed on the outer surface of the upper portion, and wherein the gaps are disposed on the flange [Laveault, gaps 61, on upper portion, Fig. 1].
Claims 6, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Laveault in view of Flecheux et al. (2001/0040167) [Flecheux].
Re Claim 6, Laveault discloses the claimed invention according to Claim 1 above; further, Laveault discloses the smaller of the inner diameter of the upper portion and the inner diameter of the lower portion [Col. 4 Lines 24-33].
Laveault does not expressly disclose a recovering to the smaller of the interior diameter of the upper portion and the interior diameter of the lower portion.  However, Flecheux – a method to make a container – discloses an outsert [Flecheux, 5] in which the outsert has a recovering to the smaller of the interior diameter of the upper portion and the interior diameter of the lower portion [Flecheux, Paragraph 62 Lines 1-6 and 18-20].  The Applicant believes the invention has an improvement over the prior art, when the prior art discloses the outsert can have a recovering after having the expansion.  One of ordinary skill would be able to modify the Laveault outsert to have the ability to 
The Laveault and Flecheux combination does not expressly disclose the smaller of the inner diameter of the upper portion and the inner diameter of the lower portion is 22 mm to 24.3 mm, and wherein the outsert is configured to enable the smaller of the inner diameter of the upper portion and the inner diameter of the lower portion to temporarily stretch to 23 mm to 26 mm.  However, the examiner notes the Applicant does not consider this feature as critical to the claimed invention (Specification, Paragraph 39).  One of ordinary skill would be able to modify the interior diameter of the Laveault sleeve to have the smaller of the inner diameter of the upper portion and the inner diameter of the lower portion is 22 mm to 24.3 mm, and wherein the outsert is configured to enable the smaller of the inner diameter of the upper portion and the inner diameter of the lower portion to temporarily stretch to 23 mm to 26 mm; before the effective filing date of the claimed invention with predictable and obvious results, having no effect to the prior art.  In addition, “In order to compensate for the dimensional expansion that is experienced as the plastic sleeve is pushed onto the neck with an interference fit …” [Laveault, Col. 4 Lines 33-35], and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05 (II).
	Re Claims 26 and 27, Laveault does not expressly disclose that wherein at least one of the upper portion and the lower portion is configured to temporarily elastically .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed May 26, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Claims 10-24 should be examined {Remarks, Page 8 Lines 8-21}, the Applicant elected Claims 1-9 without traverse in the Response filed February 12, 2021, and the Office action on April 30, 2021 examined claims 1-9, based on the election made.

In response to applicant's argument that Claims 2, 5, and 9 are allowable {Remarks, Section II}, the Applicant adds no new arguments other than Laveault does not meet the claimed limitation of Claim 1.
In response to applicant's argument that the Laveault and Guala references fail to show certain features of applicant’s invention regarding Claim 8 {Remarks, Section III}, the examiner explains the gaps are the unnumbered spaces in between the protrusions in Guala as being used to modify the Laveault reference, as stated in Paragraph 6 of this Office action.
In response to applicant's argument that Claims 25-27 are allowable {Remarks, Page 11 Line 25 to Page 12 Line 12}, see Paragraphs 6 and 7 of this Office action to see how claims 25-27 are rejected. 
Applicant’s arguments, see Remarks, Section I, filed May 26, 2021, with respect to the rejection(s) of claim 6 under Laveault, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for Claim 6 is made in view of §103 as being unpatentable over Laveault in view of Flecheux.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ribi (2008/0302755).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J HICKS/Primary Examiner, Art Unit 3736